Title: Enclosure: Charles Copland to Ariana Randolph, 31 January 1801
From: Copland, Charles
To: Randolph, Ariana


  EnclosureCharles Copland to Ariana Randolph

Madam
Richmond Virginia 31t Jany 1801

I wrote to you the 6th of October by the America, and sent (about a Month after that date) a duplicate by the Industry to that letter I refer you—Mr Philip L Grymes has this day paid to me a bill of exchange for four hundred and ninety pounds sterling, and nine shillings and a penny Currency as a further partial payment of the Judgment for your benefit rendered against him in the Federal Court in the name of the Jennings Executor—
The bill is drawn by Mr Grymes on Thomas Reeves of London at 60 days sight payable to Ralph Wormeley and by him endorsed to you—The first of the set I have this day sent to my friend George Weir of London, with directions to deliver it to you for an application, and for which you will sign a receipt—I have also instructed Mr Weir to pay you 6/10 sterling for the 9/1 Current money above mentioned—These payments now made by Mr Grymes, together with that stated in my letter of the 6th October is precisely one half of the Judgment aforesaid (acting exchange at 33 ⅓) together with £6–5–6 Currency for Costs of the suit—and Mr Grymes now intends to get from Mr Jefferson a release from the other half of the amount of that Judgment agreeable to the power given by you to Mr Jefferson—I am in daily expectation of receiving a letter from you acknowledging the receipt of mine of the 6th October
I am &c

C Copland

